Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 each provides for the use of the system of claims 1 and 8, respectively for recording collisions of flying animals with wind turbines and indicating where they fell on the ground, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 13 and 18 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the sensor is a LIDAR, sensor or a 3D light field camera or a 3D radar. However, claim 5 recites the sensor is a radar which can include any kind of radar other than a 3D radar which makes the dependent claim broader than the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (2007/0171396).
Harris discloses system comprising: a wind turbine including a tower (see annotated Fig. 12 below), a nacelle and a rotor with blades, and a sensor system having a sensors 90 and inherently peripheral devices, wherein: the sensor is mounted on the wind turbine nacelle and/or wind turbine tower, and the sensor is a LIDAR sensor scanning the space around the wind turbine in the field of view of the sensor (paragraph 128, first sentence).
[AltContent: textbox (Nacelle)]	
[AltContent: textbox (Blade)][AltContent: textbox (Tower)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    367
    541
    media_image1.png
    Greyscale

	Annotation of Fig. 12.

Regarding claim 4, the sensor is a LIDAR sensor (paragraph 128, first sentence). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenger et al. (9,521,830).
Wenger discloses system comprising: a wind turbine 100 including a tower 110, a nacelle 115 and a rotor with blades 105, and a sensor system having composed of sensors 125 and 130 .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. 
Harris discloses all the limitations except the range of the sensor is about 300m as claimed.
Since it is well known that a LIDAR has range, and the further away a designated parameter is detected by the LIDAR, the more time a related control system has to generate control signals; it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to fabricate the system of Harris with a range of about 300m for the purpose of giving the wind turbine control system more time to process to react to the incoming wind.
 
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jorquera et al. (2019/0325254) in view of Nohara et al. (2015/0204973).
Jorquera discloses a system comprising: a wind turbine including a tower (not shown), a nacelle (paragraph 149, second and third sentences) and inherently a rotor with blades, and a sensor system having at least one sensor and inherently peripheral devices, wherein: the sensor is mounted on the wind turbine nacelle wherein the at least one sensor is a wide angle field of view camera (WFOV).
However, Jorquera does not disclose the sensor is a 3D radar scanning the space around the wind turbine in the field of view of the sensor (paragraph 128, first sentence).
	Nohara teaches a 3D radar system for tracking birds or other airborne targets.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to fabricate the system of Jorquera with the sensor being a 3D radar system of Ohara as an alternative for tracking birds that may collide with the wind turbine.
Regarding claims 2 and 3, the sensor is mounted on the wind turbine nacelle and has a horizontal filed of 180º and 360º (Nohara; Fig. 2; paragraph 148).
Regarding claim 5, the sensor is a 3D radar as discussed in the rejection of claim 1 above. 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. in view of Wenger et al. 
	Harris discloses all the limitations except the system does not further comprise one sensor or more further sensors mounted on the wind turbine nacelle and/or the wind turbine tower in such manner that one sensor and further sensors are communicated with one another by way of wired or wireless communication and cover multiple fields of view of a single sensor as claimed.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to fabricate the system of Harris with the system one sensor or more further sensors mounted on the wind turbine nacelle below the rotor blade range and/or the wind turbine tower in such manner that one sensor and further sensors are communicated with one another by way of wired or wireless communication and cover multiple fields of view of a single sensor to provide a 360 degree field of view in a horizontal plane perpendicular to the tower as taught by Wenger.

Claims 1-3, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al.
Wenger discloses a bird detection system for a wind turbine comprising a wind turbine including a tower 110 (Fig. 4), a nacelle 115 and a rotor with blades 105, and a sensor system having optical imaging sensors 125, 130 and peripheral devices (Fig. 7); wherein: the sensors 125 are mounted on the wind turbine tower and the sensor 130 is mounted on the nacelle for providing a spherical combined field of view (3D field of view; col. 7, lines 40-44). 
However, Wenger does not disclose the sensor is a 3D light field camera as claimed.
Since a 3D light field camera is a type of optical imaging sensor, and the optical imaging sensors of Wenger provides a combined 3D field of view (spherical field of view); it would have 
Regarding claim 2, Wenger as modified above discloses all the limitations. However, the  optical imaging sensor 130 mounted on the nacelle is not disclosed to have a field of view of 180º as claimed.
Since the purpose of the optical imaging sensor 103 along with the optical imaging sensor 125 is to provide a spherical field of view around the wind turbine; it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to fabricate the modified system of Wenger with the optical imaging sensor 130 having an at least 180º field of view for the purpose of providing a combined 360º field of view.
Regarding claim 3, the sensor system is mounted on the tower and has a horizontal field of view of 360 degrees (Fig. 4; col. 11, lines 1-10 and 17-21).
Regarding claim 6, the sensor is a 3D light field camera as discussed in the rejection of claim 1 above.
Regarding claim 8, the system further comprising one sensor or more sensors mounted in the wind turbine nacelle and tower in such a manner that on sensor and further sensors are communicated with one another by way of wired or wireless communication and cover multiple fields of view of a single sensor as discussed in the rejection of claim 1 above.
Regarding claim 9, at least one optical imaging sensor 125 is mounted on the turbine tower below the rotor blade range (Fig. 4).
 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. in view of Horn et al. (“Behavioral Responses of Bats to Operating Wind Turbines”; Journal of Wildlife Management; 72(1):123-132; 2008).
Wenger discloses all the limitations except the system does not further comprise at least one device recording an image of a falling animal as claimed. 
 Horn teaches a method to study behavior of bats at wind turbine locations including setting up thermal infrared cameras near the base of a wind turbine to record bat impacts with a wind turbine blade at night (Figs. 1, 2 and 6). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the modified system of Wenger with thermal infrared cameras to record image of falling bats for the purpose of researching ways to prevent bat impacts with wind turbine blades.
Regarding claim 11, the device is a thermal infrared camera as discussed in the rejection of claim 10 above.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. in view Wenger as applied to claim 8 above and in further of Horn et al. 
Harris in view of Wenger discloses all the limitations except the system does not further comprise at least one device recording an image of a falling animal as claimed. 
 Horn teaches a method to study behavior of bats at wind turbine locations including setting up thermal infrared cameras near the base of a wind turbine to record bat impacts with a wind turbine blade at night (Figs. 1, 2 and 6). 

Regarding claim 16, the device is a thermal infrared camera as discussed in the rejection of claim 15 above.

Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Duncan et al. (9,775,337), Piesinger (8,742,977) and Merz et al. (2018/0171972) are cited to show different systems for detecting and preventing birds from colliding with wind turbines.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745